Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11417408. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 11417408 anticipate the claimed elements of the instant application 17851596.

Current Application # 17851596
US Pat # 11417408
For example:
Claim 1: 
A semiconductor device comprising: a semiconductor die including a central region and a peripheral region surrounding the central region;                                                                    a defect detection circuit in the peripheral region to surround a perimeter of the semiconductor die, the defect detection circuit arranged in an open conduction loop and configured to detect a penetration of a crack occurring during cutting of the semiconductor die, the defect detection circuit comprising a plurality of latch circuits and a plurality of defect detection conduction paths, each defect detection conduction path of the plurality of defect detection conduction paths connecting two adjacent latch circuits of the plurality of latch circuits; and a test control circuitry configured to perform (a) a test write operation by sequentially transferring bits of an input data pattern to cause the plurality of latch circuits to store the bits of the input data pattern in the plurality of latch circuits, and (b) a test read operation by transferring bits stored in the plurality of latch circuits to read out an output data pattern.
For example:
Claim 1: 
A semiconductor device comprising: a semiconductor die including a central region and a peripheral region surrounding the central region; 
a defect detection circuit in the peripheral region to surround a perimeter of the semiconductor die, the defect detection circuit arranged in an open conduction loop and configured to detect a penetrating of a crack occurring during cutting of the semiconductor die, the defect detection circuit comprising a plurality of latch circuits and a plurality of defect detection conduction paths, each defect detection conduction path of the plurality of defect detection conduction paths connecting two adjacent latch circuits of the plurality of latch circuits; and a test control circuitry configured to perform (a) a test write operation by sequentially transferring bits of an input data pattern in a forward direction of the open conduction loop to cause the plurality of latch circuits to store the bits of the input data pattern in the plurality of latch circuits, and (b) a test read operation by transferring bits stored in the plurality of latch circuits in a backward direction of the open conduction loop to read out an output data pattern.


Even though the claims at issue are not identical, they are not patentably distinct from each other. Because the narrow limitation in US Pat # 11417408 clearly anticipate the broad limitation in current application 15639725 and overall scope of the claims is identical and not patentably distinct from each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824